Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Dicke on 29 January 2021.

2.	The application has been amended as follows: 

CLAIMS: 
Claim 1:
At end of claim, inserted “;
an accelerator pedal; and 
a sensor which measures displacement of the accelerator pedal, 
wherein when the brake pedal and the accelerator pedal are manipulated by the operator, the control unit calculates a first target engine output corresponding to the manipulation of the brake pedal and a second target engine output corresponding to the 

Claim 4:
Replaced claim with 
“The system of claim 1, wherein the control unit controls the exhaust brake corresponding to the displacement of the brake pedal when the first target engine output is equal to or higher than the second target engine output, and the controls unit controls the exhaust brake corresponding to the displacement of the accelerator pedal when the first target engine output is lower than the second target engine output.”


Allowable Subject Matter
3	Claims 1-15 allowed. 

The following is the examiner’s statement of reasons for allowance: The prior art fails to teach the inventions of the independent claims, including that when the brake pedal and the accelerator pedal are manipulated by the operator, the control unit calculates a first target engine output corresponding to the manipulation of the brake pedal and a second target engine output corresponding to the manipulation of the accelerator pedal, the control unit controls the exhaust brake based on a comparison 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shelley Chen/
Patent Examiner
Art Unit 3663
March 18, 2021